DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 11 and elements [11] and 12 in figures 1 and 2 of U.S. Patent No. 11,262,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the Patent covers the scope of the claim inventions as shown below:
Instant Application
US PAT No. 11,262,324
Claim 1. A gas sensor comprising: a substrate; a first conductor and a second conductor that are disposed on the substrate; an adsorbent layer that contains a conductive material and an organic adsorbent that can adsorb a gas, and that is in contact with the first conductor and the second conductor respectively; and a first wall that surrounds a surface of the substrate.
Claim 17. A gas sensor comprising: a substrate; a first conductor and a second conductor that are disposed on the substrate; an insulating layer that covers the first conductor and the second conductor, and that has a first opening that allows a part of a surface of the first conductor to be exposed therethrough and a second opening that allows a part of a surface of the second conductor to be exposed therethrough…through the first opening and the second opening.
Claim 1. A gas sensor comprising: a substrate; a first conductor and a second conductor that are disposed on the substrate; an insulating layer that covers the first conductor and the second conductor, and that has a first opening that allows a part of a surface of the first conductor to be exposed therethrough and a second opening that allows a part of a surface of the second conductor to be exposed therethrough; and an adsorbent layer that contains a conductive material and an organic adsorbent that can adsorb a gas, and that is in contact with the first conductor and the second conductor respectively through the first opening and the second opening, wherein (1) the first and second conductors, (2) the insulating layer, and (3) the adsorbent layer are disposed on the substrate in that order.
[Although there is no claim to a first wall, it would be obvious to have a wall based on items [11] and [12] shown in figures 1 and 2 of the patent.]
Claim 16. The gas sensor according to claim 15, wherein a ratio of a weight of the carbon black to a weight of the adsorbent layer is in a range of 0.25 to 0.95.
Claim 11. The gas sensor according to claim 10, wherein a ratio of a weight of the carbon black to a weight of the adsorbent layer is in a range of 0.25 to 0.95.
Claim 15. The gas sensor according to claim 1, wherein the conductive material contains carbon black.
Claim 10. The gas sensor according to claim 1, wherein the conductive material contains carbon black.
Claim 14. The gas sensor according to claim 1, wherein the organic adsorbent contains at least one selected from the group consisting of polyalkylene glycols, polyesters, silicones, glycerols, nitriles, dicarboxylic acid monoesters and aliphatic amines.
Claim 9. The gas sensor according to claim 1, wherein the organic adsorbent contains at least one selected from the group consisting of polyalkylene glycols, polyesters, silicones, glycerols, nitriles, dicarboxylic acid monoesters and aliphatic amines.
Claim 3. The gas sensor according to claim 1, wherein the first wall extends upward higher than the adsorbent layer.
[Although there is no claim to a first wall, it would be obvious to have a wall based on items [11] and [12] shown in figures 1 and 2 of the patent.]
Claim 4. The gas sensor according to claim 1, further comprising a second wall that extends upward from a part of the surface of the substrate.
[Although there is no claim to a first wall, it would be obvious to have a wall based on items [11] and [12] shown in figures 1 and 2 of the patent.]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschfeld (US PAT 4,674,320), in view of Akiyama (US PUB 2015/0308972).

With respect to claim 1, Hirschfeld discloses a gas sensor (See figure 2 of Hirschfeld) comprising: a substrate (See [16] in figure 2 of Hirschfeld); a first conductor (See [20] in figure 2 of Hirschfeld) and a second conductor (See [22] in figure 2 of Hirschfeld) that are disposed on the substrate (See [16] in figure 2 of Hirschfeld); an adsorbent layer (See [14] in figure 2 of Hirschfeld) that contains a conductive material (See [10] in figure 1 of Hirschfeld) and an organic adsorbent (See [12] in figure 1 of Hirschfeld) that can adsorb a gas (See the abstract of Hirschfeld), and that is in contact with the first conductor and the second conductor respectively (See [20] and [22] respectively in figure 2 of Hirschfeld); but fails to disclose a first wall that surrounds a surface of the substrate. However, Akiyama does disclose a first wall that surrounds a surface of the substrate (See [11A] in figure 1A of Akiyama). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Hirschfeld to include the feature as disclosed by Akiyama because doing so enables the confinement and directivity of the gas flow.
With respect to claim 2, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 1, wherein a material of the first wall has hydrophobicity (See paragraph [0068] of Akiyama).
With respect to claim 3, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 1, wherein the first wall extends upward higher than the adsorbent layer (See the height of [11A] in figure 1A of Akiyama).
With respect to claim 4, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 1, further comprising a second wall that extends upward from a part of the surface of the substrate (See [11B] in figure 1A of Akiyama).
With respect to claim 5, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 4, wherein the second wall has hydrophobicity (See paragraph [0068] of Akiyama).
With respect to claim 6, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 4, wherein the second wall extends upward higher than the adsorbent layer (See the height of [11B] in figure 1A of Akiyama).
With respect to claim 7, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 4, wherein the second wall has a circular column shape or a cylindrical shape (See paragraph [0063] of Akiyama).
With respect to claim 8, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 1, wherein the first wall has a ring shape when viewed in plane (See paragraph [0063] of Akiyama).
With respect to claim 9, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 1, wherein the first wall includes a projecting portion that projects from an outer periphery of the substrate toward a center of gravity of the surface of the substrate (See [10] in figure 1B of Akiyama).
With respect to claim 10, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 9, wherein the projecting portion (See [10] in figure 1B of Akiyama) covers partially the first conductor and the second conductor respectively (See [4] and [5] in figure 1B of Akiyama).
With respect to claim 11, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 1, wherein the adsorbent layer has a circular shape or a ring shape when viewed in plane, the first conductor has a circular arc shape or a ring shape when viewed in plane, and the second conductor has a circular arc shape or a ring shape when viewed in plane (See paragraph [0063] of Akiyama).
With respect to claim 12, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 11, wherein the second conductor surrounds the first conductor (See [5] surrounds [4] in figure 1A of Akiyama).
With respect to claim 13, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 1, wherein the substrate is an Si substrate, a metal plate, or a glass plate (See paragraph [0004] of Akiyama).
With respect to claim 14, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 1, wherein the organic adsorbent contains at least one selected from the group consisting of polyalkylene glycols, polyesters, silicones, glycerols, nitriles, dicarboxylic acid monoesters and aliphatic amines (See Col. 3, lines 26-37 of Hirschfeld).
With respect to claim 15, the combination of Hirschfeld and Akiyama discloses the gas sensor according to claim 1, wherein the conductive material contains carbon black (See paragraph [0003] of Akiyama).
With respect to claim 17, Hirschfeld discloses a gas sensor (See figure 2 of Hirschfeld) comprising: a substrate (See [16] in figure 2 of Hirschfeld); a first conductor (See [20] in figure 2 of Hirschfeld) and a second conductor (See [22] in figure 2 of Hirschfeld) that are disposed on the substrate (See [16] in figure 2 of Hirschfeld); an adsorbent layer (See [14] in figure 1 of Hirschfeld) that contains a conductive material (See [10] in figure 1 of Hirschfeld) and an organic adsorbent (See [12] in figure 1 of Hirschfeld) that can adsorb a gas (See the abstract of Hirschfeld), and that is in contact with the first conductor (See [20] in figure 2 of Hirschfeld) and the second conductor respectively(See [22] in figure 2 of Hirschfeld) but fails to disclose an insulating layer that covers the first conductor and the second conductor, and that has a first opening that allows a part of a surface of the first conductor to be exposed therethrough and a second opening that allows a part of a surface of the second conductor to be exposed therethrough; an adsorbent layer that contains a conductive material and an organic adsorbent that can adsorb a gas, and that is in contact with the first conductor and the second conductor respectively through the first opening and the second opening; and a wall that surrounds a surface of the substrate. However, Akiyama does disclose an insulating layer (See [10] in figure 1B of Akiyama) that covers the first conductor (See [4] in figure 1B of Akiyama) and the second conductor (See [5] in figure 1B of Akiyama), and that has a first opening (See the left most opening receiving the gas flow [G] in figure 1B of Akiyama) that allows a part of a surface of the first conductor (See [4] in figure 1B of Akiyama) to be exposed therethrough and a second opening (See the right most opening receiving the gas flow [G] in figure 1B of Akiyama) that allows a part of a surface of the second conductor (See [5] in figure 1B of Akiyama) to be exposed therethrough through the first opening and the second opening (See the left and right opening respectively, receiving the gas flow [G] in figure 1B of Akiyama); and a wall that surrounds a surface of the substrate (See [11A] and [11B] in figure 1A of Akiyama). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Hirschfeld to include the features disclosed by Akiyama because doing so enables the confinement and directivity of gas flow.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16, the prior art of record neither shows nor suggests the combination of structural elements wherein a ratio of a weight of the carbon black to a weight of the adsorbent layer is in a range of 0.25 to 0.95.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858